Title: From George Washington to Timothy Pickering, 28 September 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Mount Vernon 28th Septr 1795
          
          Two letters from you, dated the 21st instant, and one of the 23d, came to Alexandria by the Post on Friday.
          
          I will immediately set on foot an enquiry relative to the prospect of obtaining the lands sufficient for an Arsenal at the confluence of the Rivers Potomac & Shenandoah. From what I have heard of this site, and partly from what I know of it, it must be the most eligable spot on the whole river in every point of view, for a work of this sort. The object for which the enquiry will be made, can, and will be effectually cloaked by the Gentleman I shall employ to make it.
          It is a little suprising that the Treaty with the Western Indians has not been received from Generl Wayne; and very extraordinary that he should permit a copy of it to be taken, especially before it was laid before the proper authorities and approved. I am very sorry to hear that the Shawanees were not fully represented at this Treaty. were the other tribes more so?
          If the information which Mr Seagrove has received from his deputies, relatively to the conclusion of Peace between the Creeks and Chickasaws, is to be relied on, it is an event from which I shall derive much satisfaction; and shall wait anxiously for a confirmation of the news.
          The number of men you propose as a cover for the Stores, & trading Post proposed to be established at Colerain, can, if the Treaty with the Western Indians is (as we understand) concluded, be well spared; and as there seems to be as great an occasion for a force to restrain the turbulent & disorderly people on that frontier from disturbing the Peace of the United States as their is for protection against the Indians, I think a garrison of 150 or 200 men according to circumstan⟨ces,⟩ at the place above mentioned, will be properly disposed of, & I desir⟨e⟩ they may be sent accordingly.
          Give the dispatches to Mr Pinckney all the chances that may offer immedeately of getting them speedily to hand, or the trouble of preparing them will be lost labour. I am glad to find by Governor Fenner’s letter, that the measures adopted by the Genl Government, relatively to the British Vice Consul Moore, and the Captn of the Africa has been satisfactory to the people of Rhode Island—It has not been so, I perceive, to the Editor of the Aurora; for in that paper, it is set down as a contrivance to [throw] the Medusa into the hands of the British.
          
            Go: Washington
          
         